Citation Nr: 0113298	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic otitis 
media, bilateral.

2.  Entitlement to service connection for chronic otitis 
externa, bilateral.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for chronic tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for flat feet.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include dysthymia and paranoid 
state.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above claims. 

In statements submitted by the veteran in March 2000 and May 
2000, he raised the claims of entitlement to service 
connection for lower back pain, bilateral knee pain, 
bilateral hip pain, and varicose veins of the lower legs.  
These claims have not been addressed and are referred to the 
RO for appropriate action.  


REMAND

The claims currently on appeal must be readjudicated by the 
RO in light of a change in the law.  The RO denied the claims 
as not well grounded; however, with the recent passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), the well-grounded 
claim requirement for all claims seeking entitlement to 
veterans benefits has been eliminated.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version of the law or regulation that is most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the changes enacted by the 
VCAA are clearly more favorable to the appellant, the RO must 
readjudicate the veteran's claims.

Additional evidentiary development of the record is also in 
order.  There is a statement that was submitted by a private 
physician (Dennis O. Davidson, M.D.) in March 2000, 
indicating that he had provided treatment to the veteran 
since April 1994, and that he had forwarded copies of his 
office records to the VA Medical Center (VAMC) in November 
1999.  Although treatment records for the Little Rock VAMC 
from September 1999 through December 1999 have been 
associated with the claims folder, they do not contain copies 
of records from Dr. Davidson.  Further, the veteran submitted 
a statement in May 2000 indicating that he receives ongoing 
treatment for the disorders at issue from the North Little 
Rock VAMC and the Little Rock VAMC.  It does not appear that 
the veteran's complete treatment records from these 
facilities have been obtained.  On remand, the veteran should 
be asked to provide the names and addresses, approximate 
dates of treatment or consultation, and appropriate releases 
for any private care providers who have examined or treated 
him for any of the disorders or complaints at issue since his 
separation from service.  If any such treatment is adequately 
identified and appropriate releases provided, the RO should 
attempt to obtain those records.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Finally, after all his treatment records have been obtained, 
the veteran should be afforded VA examinations to determine 
the date of onset and etiology of any current disorders at 
issue.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  The service medical records document that 
diagnoses of paranoid state, partial bilateral deafness, 
chronic otitis externa, and primary pes planus were given in 
service.  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any of the disorders at 
issue since his separation from 
service to the present, including, 
but not limited to those records 
from Dennis O. Davidson, M.D.; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any of the disorders at issue since 
his separation from service to the 
present, including, but not limited 
to those records from the North 
Little Rock VAMC and the Little Rock 
VAMC, and the approximate dates of 
such treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran appropriate 
VA examinations to obtain medical opinions as 
to whether it is at least as likely as not 
that any disorder at issue had its onset 
during active service or is attributable to 
any in-service disease or injury. 

The medical rationale for each opinion should 
be provided, citing the objective medical 
findings leading to the conclusion.  The 
claims folder and a copy of this remand are 
to be made available to each of the examiners 
prior to the examinations, and each examiner 
is asked to indicate that he or she has 
reviewed the claims folder, including the 
service medical records.  All tests deemed 
necessary by the examiners are to be 
performed.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


